Per Curiam,
In the^ court below, this was an appeal by plaintiff from the decree of the court of quarter sessions confirming the report of viewers appointed to assess damages, etc., done by laying out and opening Reynolds street in the defendant borough.
The only question presented by the evidence was one of fact exclusively for the jury, viz : What if any damages did the plaintiff sustain by reason of said laying out and opening ? That question was fairly submitted to the jury, who found for the plaintiff and assessed his damages at $4,562.50.
It is conceded that the judgment entered on the verdict should not be disturbed unless there is error in one or more' of the learned tria] judge’s instructions or rulings. No such error *193is disclosed by the record; nor is there anything in any of the four specifications that requires discussion. They are all overruled, and the judgment of the court below is affirmed.